Opinión disidente emitida por la
Juez Asociada Señora Na-veira de Rodón,
a la cual se une el Juez Asociado Señor Fuster Berlingeri.
Por las razones que esbozamos a continuación, disenti-mos de la mayoría del Tribunal. Entendemos que la acción de las codemandantes Doña Carmen Sofía y Doña María Isabel Arcelay Walker no está prescrita y, por lo tanto, no debe ser desestimada.
A continuación reseñaremos brevemente los hechos que dieron lugar a la controversia.
hH
El 13 de noviembre de 1990, se presentó ante el Tribunal de Primera Instancia, Sala Superior de San Juan, una demanda para reclamar por daños y perjuicios contra, en-tre otros, Juan T. Peñagarícano Soler, su esposa, Jane Doe, *109y la sociedad de bienes gananciales compuesta por ambos (en adelante el demandado Peñagarícano).(1)
En el epígrafe aparecen como demandantes Humberto Martínez Arcelay, Carmen Sofía Arcelay Walker y María Isabel Arcelay Walker. La demanda comienza indicando que “[c]omparece el demandante, por sí y por derecho pro-pio, y ... expone alega y solicita”, y está firmada única-mente por el demandante Martínez Arcelay. Este no está autorizado a ejercer la profesión legal en Puerto Rico. Cabe señalar, además, que en la súplica sólo se hace mención a “el demandante”.
De la demanda surge que la única alegación específica que se hace con respecto a las otras dos (2) codemandantes, Doña Carmen Sofía y Doña María Isabel, madre y tía res-pectivamente del codemandante Martínez Arcelay, es la Núm. 12 que dispone lo siguiente:
Las c[od]emandantes Carmen Sofía Arcelay Walker y María Isabel Arcelay Walker son dos ancianas de 74 y 79 años de edad respectivamente, las cuales convivían con el demandante siendo éste su apoyo y sostén y durante el tiempo que el deman-dante estuvo preso sufrieron toda clase de penurias, angustias y sufrimientos mentales, así como también durante todo pro-ceso en que estuvo envuelto el demandante.
El 12 de febrero de 1991, el demandado Peñagarícano presentó una moción titulada Dúplica y Moción al Amparo de la Regla 8.4 de Procedimiento Civil, 32 L.P.R.A. Ap. III, mediante la cual solicitó que se ordenara a las codeman-dantes Arcelay Walker contratar un abogado para que las representase, y se les apercibiera que de no hacerlo se ar-chivarían con perjuicio sus causas de acción. Luego de va-rias mociones relacionadas con el descubrimiento de prueba, el 21 de febrero el demandado Peñagarícano pre-sentó una moción para solicitar una sentencia sumaria, en la cual reiteró su solicitud de que se le ordenase a las co-demandantes Arcelay Walker contratar abogado o, en la *110alternativa, que comparecieran por derecho propio. Al otro día, el codemandante Martínez Arcelay presentó una mo-ción informativa en la cual expresó que comparecía asu-miendo su propia representación legal y que, en su mo-mento o cuando el tribunal así lo dispusiera, anunciaría quien representaría a las codemandantes Arcelay Walker.
El 23 de octubre el tribunal ordenó a la parte deman-dante mostrar causa por la cual no debería desestimar la causa de acción de las codemandantes Arcelay Walker por no estar éstas representadas por abogado admitido a la práctica de la profesión legal en Puerto Rico. El 2 de diciembre el codemandante Martínez Arcelay compareció y le informó al tribunal que estaba gestionando representa-ción legal para las codemandantes. Solicitó un término de sesenta (60) días para llevar a cabo estas gestiones.
El 16 de diciembre el codemandante Martínez Arcelay presentó una moción para oponerse a la sentencia suma-ria, en la cual reiteró que comparecía por derecho propio al igual que las codemandantes Arcelay Walker y que se es-taba gestionando representación legal para éstas. Con esta moción se acompañaron dos (2) declaraciones juradas, una de cada una de las codemandantes Arcelay Walker. (2) Luego de varias órdenes y mociones, el 15 de abril de 1992 las codemandantes Arcelay Walker comparecieron por de-recho propio y firmaron una moción en la cual le solicitaron al tribunal que les permitiera unirse a la contestación opo-niéndose a la solicitud de sentencia sumaria presentada por el codemandante Martínez Arcelay. Además, solicita-ron el plazo de sesenta (60) días para anunciar su repre-sentación legal. El 5 de agosto el foro de instancia emitió una orden en la que le concedía a éstas un término fatal de treinta (30) días para anunciar su representación legal. Se les apercibió de que si no cumplían con lo ordenado, dentro de este término, se desestimarían con perjuicio sus causas *111de acción. Ese mismo día el tribunal emitió también una resolución para denegar la moción de sentencia sumaria del demandado Peñagarícano y resolver que la acción no estaba prescrita. La resolución y la orden fueron notifica-das el 19 de agosto.
El 21 de septiembre de 1992, el Ledo. Jorge L. Marzán Figueroa compareció, asumiendo la representación legal de las codemandantes Arcelay Walker. (3) El 7 de octubre de 1992 el tribunal aceptó dicha representación legal. Tras una serie de trámites procesales, el 9 de febrero de 1993 el tribunal le concedió un término al licenciado Marzán Figueroa para que convenciera al tribunal de que las code-mandantes Arcelay Walker deberían permanecer como partes en el pleito.(4)
El 23 de febrero de 1993 el demandado Peñagarícano suscribió un escrito en el cual, entre las defensas afirmati-vas planteadas, incluyó la de prescripción de las causas de acción de las codemandantes Arcelay Walker. Aparente-mente se basó en la teoría de que el codemandante que había firmado la demanda no estaba autorizado a ejercer la abogacía y que, por lo tanto, la presentación de la de-manda no tuvo el efecto de interrumpir el término prescriptivo.
Utilizando esta misma teoría, el 16 de marzo de 1993 el demandado Peñagarícano presentó una moción de desesti-mación, en la cual alegó que las causas de acción de las codemandantes Arcelay Walker estaban prescritas. El .18 de marzo compareció el licenciado Marzán Figueroa para oponerse a la desestimación. Alegó que no pudo cumplir estrictamente con el término concedido por el tribunal para asumir la representación legal de las codemandantes Arce-lay Walker, porque estuvo enfermo, recluido primero en su *112hogar y luego en el Hospital San Pablo.(5) Expresó, ade-más, que por la naturaleza del caso, en el cual el principal demandado es un abogado, al codemandante Martínez Ar-celay se le había hecho muy difícil conseguir representa-ción legal. Esto lo obligó a representarse por derecho propio. Añadió que igual problema confrontaron las code-mandantes, Arcelay Walker, madre y tía respectivamente del codemandante Martínez Arcelay. Por último, indicó que las codemandantes Arcelay Walker “no tienen [ni] los me-dios, [ni] los conocimientos ni la capacidad física para re-presentarse por derecho propio”, y que para que éstas no perdieran sus derechos fue que el codemandante optó por incluirlas en la demanda. Luego de una serie de trámites procesales, el 25 de marzo de 1993 el tribunal denegó la moción de desestimación.
Inconforme con esta determinación, el 5 de abril de 1993 el demandado Peñagarícano presentó ante el Tribunal de Circuito de Apelaciones (en adelante el Tribunal de Cir-cuito) una petición de certiorari. Alegó como único error que el tribunal de instancia denegara la solicitud de deses-timación por prescripción. El 30 de agosto de 1993 el Tribunal de Circuito emitió sentencia en la que revocó la re-solución recurrida y devolvió el caso a instancia.(6)
Inconforme con esta determinación, el demandado Pe-ñagarícano presentó un recurso de certiorari ante nos para alegar la comisión del error siguiente:
Erró el Tribunal de Circuito de Apelaciones al sentenciar que *113la intención de las recurridas al momento en que se presentó la demanda por quien no le estaba autorizado el ejercicio de la profesión legal, era determinante a los efectos de la prescripti-bilidad de la acción de éstas.
Decidimos revisar y expedimos el recurso.
HH HH
Reiteradamente hemos resuelto que la prescripción ex-tintiva es una institución civil de derecho sustantivo que se rige por el Código Civil. Constituye una forma de extin-guirse el derecho por el transcurso de un periodo de tiempo estatutariamente determinado sin que el titular del dere-cho lo reclame. “Cuando finaliza la acción dirigida a hacer valer el derecho, tan sólo subsiste entre las partes una obli-gación natural o moral no reclamable por la vía judicial.” García Aponte et al. v. E.L.A. et al., 135 D.P.R. 137, 142 (1994); Galib Frangie v. El Vocero de P.R., 138 D.P.R. 560 (1995); Cintrón v. E.L.A., 127 D.P.R. 582 (1990); Silva Wiscovich v. Weber Dental Mfg. Co., 119 D.P.R. 550 (1987); Febo Ortega v. Tribunal Superior, 102 D.P.R. 405 (1974).
El principal fundamento de la prescripción extintiva de las acciones es castigar la inercia y desidia del acreedor en el ejercicio de los derechos y poner fin a la posibilidad de litigios eternos o por un periodo de tiempo irrazonable. García Aponte et al. v. E.L.A. et al., supra; Cintrón v. E.L.A., supra; Silva Wiscovich v. Weber Dental Mfg. Co., supra; Febo Ortega v. Tribunal Superior, supra. También hemos expresado que “[l]a prescripción sirve a la paz jurí-dica, a la seguridad general y al bien público”. Galib Frangie v. El Vocero de P.R., supra, pág. 566. Véase A. Orozco Pardo, La interrupción de la prescripción extintiva en el Derecho Civil, Granada, Ed. U. de Granada, 1986, pág. 56.
Los términos prescriptivos pueden interrumpirse me-diante la manifestación de una voluntad clara e inequívoca de conservar el derecho que sea objeto de la presunción de *114abandono. El Art. 1873 del Código Civil, 31 L.P.R.A. see. 5303, establece que “[l]a prescripción de las acciones se interrumpe por el ejercicio ante los tribunales, por recla-mación extrajudicial del acreedor y por cualquier acto de reconocimiento de la deuda por el deudor”.
En cuanto a la interrupción de la prescripción por el ejercicio de la acción ante los tribunales, “el acto interruptor es el acto de iniciación del procedimiento judicial, de acuerdo a las leyes procesales. ... [D]e manera que puede entenderse producida la interrupción siempre que el resul-tado perseguido con la demanda ponga de manifiesto, ante el demandado y ante los órganos jurisdiccionales, la volun-tad de ejercitar el derecho”. (Énfasis suplido.) Comentario del Código Civil, T. II, pág. 2170. Como podrá observarse, en esta modalidad de la interrupción prescriptiva se entre-lazan la doctrina civilista de la institución de la prescrip-ción con las normas procesales provenientes del derecho común norteamericano, específicamente de las Reglas de Procedimiento Civil federal. Por lo tanto, para determinar cuándo se ha iniciado una acción y cuándo se entiende in-terrumpido el término prescriptivo, debemos recurrir a las reglas procesales que rigen la situación particular del caso ante la consideración del tribunal. En esta área del dere-cho hemos reconocido que “[l]a distinción entre lo sustan-tivo y lo procesal es a menudo tenue y borrosa”. Febo Ortega v. Tribunal Superior, supra, pág. 407.
' Con relación a la interrupción de la prescripción por in-terpelación judicial, hemos resuelto que: la presentación de una demanda de la cual el demandante desiste voluntaria-mente, sin perjuicio, antes de que los demandados fueran emplazados, interrumpe el término prescriptivo a los fines de la prescripción extintiva, Silva Wiscovich v. Weber Dental Mfg. Co., supra; la interrupción beneficia también al demandado reconviniente cuando la acción dimana de los mismos hechos que motivaron el inicio del litigio, Febo Ortega v. Tribunal Superior, supra; se interrumpe el término *115al presentarse la demanda y no al efectuarse el emplaza-miento; también se interrumpe aunque la acción haya sido interpuesta en un foro sin jurisdicción o competencia, y la interrupción dura hasta que termina definitivamente la gestión judicial. Durán Cepeda v. Morales Lebrón, 112 D.P.R. 623 (1982); Moa v. E.L.A., 100 D.P.R. 573 (1972); Feliciano v. A.A.A., 93 D.P.R. 655 (1966).
Hay ciertas reglas procesales que por su naturaleza son de especial importancia para cualquier análisis de la inte-rrupción de la prescripción por gestión judicial. La Regla 11 de Procedimiento Civil federal, 28 U.S.C., establece cuándo comienza la acción judicial, al disponer que ésta se inicia con la presentación de la demanda. La Regla 9 de Procedimiento Civil, 32 L.P.R.A. Ap. III, que proviene de la Regla 11 de Procedimiento Civil federal, 28 U.S.C., a su vez dispone sobre la firma de los escritos por un abogado o por la parte, si ésta no estuviere representada por abogado. En el ámbito federal y según la cita Regla 11, la falta de la firma en un documento judicial siempre se ha considerado un defecto de forma susceptible a ser enmendado. En 1983 se enmendó la Regla 11 federal, supra, para incorporar es-pecíficamente a dicha regla la práctica imperante en el foro federal de considerar la falta de firma como un defecto de forma y añadir la advertencia de que luego de habérsele llamado la atención de la falta de firma al promovente, la omisión debía ser subsanada prontamente. 5A Wright and Miller, Federal Practice and Procedure: Civil 2d Secs. 1331 y 1336 (1990). Esta interpretación armoniza con la filosofía procesal imperante, tanto en la jurisdicción federal como en la nuestra, de que la finalidad de las reglas procesales es hacer viable la consecución de los derechos sustantivos de las partes de forma justa, rápida y económica, y que las reclamaciones deben dilucidarse en los méritos, evitando que los casos sean resueltos por meros tecnicismos procesales. Regla 1 de Procedimiento Civil, 32 L.P.R.A. Ap. III; Bco. Santander P.R. v. Fajardo Farms Corp., 141 *116D.P.R. 237 (1996); Rivera et al. v. Superior Pkg., Inc. et al., 132 D.P.R. 115 (1992); J.R.T. v. Aut. de Comunicaciones, 110 D.P.R. 879, 884 (1981).
Respecto a la comparecencia de una parte por derecho propio y la firma de las alegaciones, resulta importante tomar en consideración el hecho de que en nuestra juris-dicción “[n]inguna persona que no sea abogado autorizado por la Corte Suprema de Puerto Rico podrá dedicarse al ejercicio de la profesión de abogado, ni anunciarse como tal, ni como agente judicial, ni gestionar, con excepción de sus asuntos propios, ningún asunto judicial o cuasi judicial ante cualquier tribunal judicial”. (Énfasis suplido.) Sec. 7 de la Ley Núm. 17 de 10 de junio de 1939, según enmendada, 4 L.P.R.A. sec. 740.(7)
En B. Muñoz, Inc. v. Prod. Puertorriqueña, 109 D.P.R. 825 (1980), tuvimos la oportunidad, dentro del contexto de un caso civil, de examinar esta disposición, en conjunto con la Regla 9 de Procedimiento Civil, supra, sobre la firma de los escritos en los tribunales. El caso versa sobre la repre-sentación de una corporación ante los tribunales por uno de sus oficiales. En cuanto a los efectos de esta actuación para la corporación, aunque reconocimos que “[l]a norma prevaleciente promulga la nulidad de toda actuación, inclusive cualquier sentencia que haya obtenido la corpora-ción cuando ésta es demandante y la continuación de los procedimientos en rebeldía cuando es demandada”, id., pág. 830, dadas las circunstancias específicas del caso, de-terminamos que lo más justo era dejar sin efecto la senten-cia que había recaído y conceder a la corporación la opor-*117tunidad de consignar y figurar para el expediente la comparecencia de un abogado. Ordenamos, además, al tribunal de instancia que emitiera la sentencia en los méritos que hubiera dictado de no haber resuelto que la ausencia de abogado corporativo se lo impedía. Las circunstancias que consideramos ameritaban hacer esta excepción a la re-gla general fueron: (1) que estábamos pautando derecho por primera vez, y (2) que en los autos aparecía que el pleito fue llevado, en cierto modo, satisfactoriamente por el oficial, sin que éste incurriera en conducta lesiva alguna hacia las partes o transgrediera intereses importantes del tribunal o de la sociedad en general.
Otra regla que hay que tomar en consideración al ana-lizar si ha habido o no una interrupción del término pres-criptivo por el ejercicio de una acción judicial es la Regla 13.3 de Procedimiento Civil, 32 L.P.R.A. Ap. III. Ésta co-rresponde a la Regla 15(c) de Procedimiento Civil federal, 28 U.S.C., y establece las circunstancias en las cuales una enmienda a la demanda se retrotrae a la fecha cuando se presentó la alegación original, es decir, al inicio del pleito. De haberse interpuesto la demanda original en tiempo, la nueva reclamación presentada mediante enmienda no es-taría prescrita.(8) Esta regla establece las condiciones que deben darse si lo que el demandante pretende es traer me-diante enmienda una nueva reclamación o causa de acción o un nuevo demandado y que para todos los efectos proce-sales y prescriptivos se considere como si esta nueva recla-mación o causa de acción o este nuevo demandado, hubiese *118sido parte de la demanda original al iniciarse el pleito. Al amparo de la Regla 13.3 de Procedimiento Civil, supra, la fecha para determinar si hubo o no una interrupción judicial de la prescripción sería la de la presentación de la demanda original. Moa v. E.L.A., supra.
Por último debe considerarse la Regla 15.1 de Procedi-miento Civil, 32 L.P.R.A. Ap. III, que proviene de la Regla 17(a) de Procedimiento Civil federal, 28 U.S.C.(9) Esta re-gla establece, como norma general, que todo pleito se tra-mitará a nombre de la persona que por ley tenga el derecho que se reclama. El propósito fundamental de esta norma es evitar la posibilidad de que el demandado tenga que en-frentarse a una acción similar interpuesta por quien tiene el derecho en ley y no fue parte en el pleito original, y asegurarse de que la determinación que tome el tribunal tendrá el efecto de cosa juzgada. Prevor-Mayorsohn Caribbean v. Puerto Rico Marine, 620 F.2d 1 (1er Cir. 1980). Ahora bien, la propia regla establece unas excepciones a esta norma general. Categóricamente dispone que “[n]o se desestimará un pleito por razón de no tramitarse a nombre de la persona que por ley tiene el derecho que se reclama hasta que, luego de levantarse la objeción, se haya conce-dido un término razonable para que la persona con derecho ratifique la radicación del pleito, o se una al mismo, o se sustituya en lugar del promovente y tal ratificación, unión o sustitución tendrá el mismo efecto que si el pleito se hu-biere incoado por la persona con derecho”. (Énfasis *119suprimido.) Ríos Rosario v. Vidal Ramos, 134 D.P.R. 3, 11 (1993), citado la Regla 15.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III. El propósito de la última parte de esta regla es evitar la pérdida de un derecho y una injusticia. Por lo tanto, se permite que mediante enmienda se ratifi-que, una o sustituya al titular del derecho y que la en-mienda se retrotraiga al inicio del pleito, aun cuando el término prescriptivo ya hubiese vencido al momento de presentarse la enmienda. Esta disposición refleja la polí-tica pública que consistentemente hemos adoptado de libe-ralidad en la interpretación y aplicación de las reglas y normas procesales a favor de que los casos se resuelvan en los méritos. Un error en la etapa de las alegaciones no debe de tener el efecto o la consecuencia de que se desestime una demanda, si éste es susceptible de ser corregido. Wright and Miller, supra, Vol. 6A, Secs. 1543 y 1555.
HH í-H
El caso de autos requiere que comencemos analizando la demanda presentada contra el codemandado Peñagarícano. Al hacerlo debemos tomar en consideración que las alegaciones son sencillas y sucintas, ya que su pro-pósito es simplemente notificar a la parte demandada de la reclamación en su contra para que ésta pueda comparecer a defenderse si así lo desea. Las alegaciones deben inter-pretarse conjuntamente, de la manera más favorable para el promovente, utilizando el epígrafe y la súplica, los cua-les no forman parte de las alegaciones, para ayudar en su interpretación. Moa v. E.L.A., supra.
En el caso ante nuestra consideración, en el epígrafe de la demanda aparecen como demandantes el codemandante Martínez Arcelay y las codemandantes Arcelay Walker. Sin embargo, al comienzo de la demanda se hace constar, en singular, que el demandante comparece por sí y por dere-cho propio y en la súplica también se hace mención al de-*120mandante en singular. La demanda sólo aparece firmada por el codemandante Martínez Arcelay. En cuanto a las alegaciones, sólo hay una, la Núm. 12, que concierne a la reclamación de las codemandantes Arcelay Walker.
A la luz de los hechos anteriormente reseñados e inter-pretando la demanda de la forma más favorable para las promoventes, los supuestos procesales que mejor se ajus-tan a éstos son los que a continuación pasamos a exponer. O las codemandantes Arcelay Walker comparecieron por derecho propio y no firmaron la demanda o en la demanda que el codemandante Martínez Arcelay presentó, éste, ade-más de su propio derecho, reclamó también el derecho que le pertenecía a las codemandantes Arcelay Walker propia-mente, para que no lo perdieran por prescripción.(10)
Tomando en consideración las normas antes expuestas, veamos las consecuencias de cada uno de estos supuestos. Si entendemos que lo que ocurrió fue que las codemandan-tes Arcelay Walker no firmaron la demanda y su intención fue representarse por derecho propio —pro se— entonces estamos ante un simple error de forma. Este quedó subsa-nado cuando las codemandantes Arcelay Walker compare-cieron por derecho propio, solicitando un término para con-seguir representación legal y permiso para unirse a la oposición a la moción de desestimación presentada por el codemandante Martínez Arcelay, o cuando compareció el licenciado Marzán Figueroa asumiendo la representación legal de éstas.
De otra parte, si lo que se pretendió fue que el codeman-dante Martínez Arcelay reclamara los derechos que le per-tenecen propiamente a las codemandantes Arcelay Walker, para que éstas, por lo difícil que había resultado obtener *121representación legal, no los perdieran por prescripción, en-tonces lo que procedía era que éstas comparecieran para ratificar o unir se a la reclamación interpuesta por el code-mandante Martínez Arcelay del derecho que a ellas les correspondía. Esto lo hicieron, como expresáramos ante-riormente, al comparecer por derecho propio y mediante representación legal, dando su anuencia a lo reclamado por el codemandante Martínez Arcelay en la demanda. A tenor de lo dispuesto en la Regla 15.1 de Procedimiento Civil, supra, la ratificación de la reclamación se retrotrajo al mo-mento de la presentación de la demanda original. Habién-dose presentado ésta en tiempo, la reclamación de las co-demandantes Arcelay Walker también estaba en tiempo. Entendemos que se sirven mejor los intereses de la justicia si en este caso, en el cual debido a su naturaleza (una de-manda por daños y perjuicios contra un prominente abo-gado) le ha sido sumamente difícil a las codemandantes obtener representación legal, se permite a las codeman-dantes Arcelay Walker continuar con la demanda repre-sentadas por el licenciado Marzán Figueroa para que ésta se dilucide en los méritos.
Por todo lo antes expuesto, disentimos de lo que hoy resuelve la mayoría del Tribunal. Entendemos que lo que procede es modificar la sentencia dictada por el Tribunal de Circuito y devolver el caso al foro de instancia para que continúen los procedimientos de forma compatible con; lo, aquí resuelto.

 Las causas de acción contra los otros demandados fueron desestimadas.


 De las declaraciones juradas se puede colegir con meridiana claridad que las codemandantes Arcelay Walier apenas pudieron firmarlas.


 El término concedido por el tribunal venció el viernes 18 de septiembre. El licenciado Marzán Figueroa presentó la moción y asumió la representación legal el próximo día hábil, el lunes 21 de septiembre.


 Véase la Minuta de 9 de febrero de 1993, notificada el 18 de febrero.


 Con la moción acompañó un certificado médico.


 El Tribunal de Circuito de Apelaciones (en adelante el Tribunal de Circuito) ordenó al foro de instancia celebrar “una vista evidenciaría para determinar si las señoras Arcelay Walker pueden ser consideradas como demandantes pro se, para lo cual será necesario esclarecer el hecho de si fueron incluidas en la demanda por mandato o con la anuencia expresa de ambas o si, por el contrario, su inclusión como demandantes fue una iniciativa de Martínez Arcelay sin haberlo consultado o haber sido autorizado por ellas. De determinarse que ellas demandaron pro se, el tribunal procederá a declarar no haber lugar a la moción de desestimación de la parte deman-dada-peticionaria pues la omisión de sus firmas no puede tenerse como defecto fatal. De lo contrario dictará sentencia parcial desestimando por prescripción las reclama-ciones de las señoras Arcelay Walker”.


 La Sec. 7 de la Ley Núm. 17 de 10 de junio de 1939 dispone “que la infracción de cualquiera de las disposiciones contenidas en esta sección, se considerará y cas-tigará como un delito menos grave; Disponiéndose, además, que se considerará como malpractice y como causa suficiente para desaforo el hecho de cualquier abogado autorizar con su firma escrituras, alegaciones y documentos en que dicho abogado no sea bona fide el verdadero abogado o notario del asunto o sustituto de dicho abogado o notario; y Disponiéndose, también, que los fiscales tendrán el deber de investigar las infracciones de esta sección, y en caso de encontrarse justa causa, podrán solici-tar del Tribunal Supremo el desaforo temporal o permanente de cualquier abogado o notario que hubiere infringido las anteriores disposiciones”. 4 L.P.R.A. see. 740.


 La Regla 13.3 de Procedimiento Civil, 32 L.P.R.A. Ap. III, dispone lo si-guiente:
“Siempre que la reclamación o defensa expuesta en la alegación enmendada surgiere de la conducta, acto, omisión o evento expuesto en la alegación original, las enmiendas se retrotraerán a la fecha de la alegación original. Una enmienda para sustituir a la parte contra la cual se reclama se retrotraerá a la fecha de la alegación original si, en adición a cumplirse con el requisito anterior, y dentro del término prescriptivo, la parte que se trae mediante enmienda (1) tuvo conocimiento de la causa de acción pendiente, de tal suerte que no resulta impedido de defenderse en los méritos, y (2) de no haber sido por error en cuanto a la identidad del verdadero responsable, la acción se hubiera instituido originalmente en su contra.


 La Regla 15.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III, dispone que:
“Todo pleito se tramitará a nombre de la persona que por ley tenga el derecho que se reclama, pero una persona autorizada por ley podrá demandar sin el concurso de aquélla para cuyo beneficio se hace la reclamación; y cuando por ley así se dis-ponga, podrá presentarse una reclamación a nombre del Estado Libre Asociado de Puerto Rico, para beneficio de otra persona. No se desestimará un pleito por razón de no tramitarse a nombre de la persona que por ley tiene el derecho que se reclama hasta que, luego de levantarse la objeción, se haya concedido un tiempo razonable para que la persona con derecho ratifique la radicación del pleito, o se una al mismo, o se sustituya en el lugar del promovente y tal ratificación, unión o sustitución tendrá el mismo efecto que si el pleito se hubiere incoado por la persona con derecho.” (Én-fasis suplido.)


 Aunque también se podría argüir que el codemandante Martínez Arcelay pretendió representar a las codemandantes Arcelay Walker, al examinar el expe-diente encontramos que tanto en la demanda como en las mociones presentadas sobre este particular, en todo momento éste hace mención de que sólo se está repre-sentando él propiamente; que estaba buscando representación legal para las code-mandantes, su madre y su tía, y que su intención era que éstas no perdiesen su reclamación por prescripción.